Citation Nr: 0613592	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability manifested by memory loss, 
muscle ache, nausea, fecal incontinence, and light 
headedness, claimed as due to Department of Veterans Affairs 
(VA) prescription of contraindicating medications.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from March and April 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability manifested by 
memory loss, muscle ache, nausea, fecal incontinence, and 
light headedness, claimed as due to VA prescription of 
contraindicating medications.  In February 2006, the veteran 
testified before the Board at a hearing that was held at the 
RO.


FINDING OF FACT

The veteran does not have a disability that is manifested by 
memory loss, muscle ache, nausea, fecal incontinence, or 
light headedness, that was caused or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
disability that is manifested by memory loss, muscle ache, 
nausea, fecal incontinence, or light headedness, claimed as 
due to VA prescription of contraindicating medications, have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. § 3.358 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2005).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2005).

The veteran contends that he has suffered memory loss, muscle 
aches, nausea, light headedness, and fecal incontinence as a 
result of VA prescription of contraindicating medications.  
Specifically, he points to VA prescription of the medications 
gemfibrozil and simvastatin, and a July 2003 print-out of 
instructions for simvastatin, which indicates that very 
serious, possibly fatal interactions may occur if simvastatin 
is used with gemfibrozil.  The veteran stated that he was 
informed by VA in September 2003 that he should not take 
these medications together, and he immediately thereafter 
ceased taking simvastatin.  He contends that he did not have 
the above-noted disabilities prior to concurrently taking 
gemfibrozil and simvastatin, and that he is therefore 
entitled to compensation.

The record reflects that the veteran intermittently 
complained of memory loss, muscle aches, nausea, light 
headedness, and fecal incontinence, with increasing frequency 
subsequent to learning that gemfibrozil and simvastatin may 
be harmful if taken concurrently.  Significantly, while the 
veteran has complained of these maladies, the only disorder 
with which he has been diagnosed is fecal incontinence, which 
was diagnosed in October 2003.  The veteran complained of 
problems with his memory in September 1997, February 1998, 
March 2000, and October 2003.  On examination at each of 
those times, however, both long-term and short-term memory 
were found to be intact.  In October 2003, and in testimony 
in February 2006, the veteran indicated that his nausea and 
light headedness had disappeared since discontinuing the 
medications.  Finally, though the veteran complained of 
muscle aches, he was never diagnosed with any muscular 
disorder.  He was, however, diagnosed with arthritis of the 
knees and wrists in July and August 1997.

In February 2004, VA requested an opinion as to whether the 
veteran's complaints could be related to the mixing of 
gemfibrozil and simvastatin.  The examiner stated that such 
symptoms were not related to the mixing of those medications.  
With regard to whether the veteran was manifesting any 
residuals of the mixing of gemfibrozil and simvastatin, the 
examiner stated that the only potential residual which would 
result from the combination of gemfibrozil and simvastatin 
would be myopathy, which the veteran did not exhibit, and 
which in any case would have resolved with discontinuation of 
the medication.

In this case, the veteran has only been diagnosed with fecal 
incontinence, which has not been determined to be related to 
the mixing of gemfibrozil and simvastatin.  He has not been 
diagnosed with any other disability.  Because there is no 
competent evidence suggesting a relationship between the 
veteran's fecal incontinence and the simultaneous 
prescription of gemfibrozil and simvastatin, the Board 
concludes that the veteran does not have an additional 
disability that was caused or aggravated by the prescription 
of those medications.  Similarly, there is no competent 
evidence that VA otherwise exhibited carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.  In the absence of any such 
competent evidence, compensation under 38 U.S.C.A. § 1151 
must be denied.

The Board has considered the veteran's and his daughter's 
contentions that VA was careless and negligent in their 
prescription of gemfibrozil at the same time as simvastatin, 
and that he incurred substantial disabilities as a result.  
However, as laypersons, the veteran and his daughter lack the 
requisite medical expertise to offer a medical opinion, 
without competent substantiation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003; rating 
decisions in March and April 2004; and a statement of the 
case in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in May 2005.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  Thus, 

the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability manifested by memory loss, muscle ache, nausea, 
fecal incontinence, and light headedness, claimed as due to 
Department of Veterans Affairs (VA) prescription of 
contraindicating medications, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


